DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the following informalities:
In Figure 5, reference number 36, defined as a socket that protrudes upwardly from a base or lower surface of the bowl portion 30 through the recess 34 (Spec [0029]), appears to be pointing toward the recess rather than the socket that protrudes upwardly from a base or lower surface of the bowl portion 30 through the recess 34.
In Figures 14-17, several reference numbers apparently indicating dimensions (e.g. 10, 12, 16, 20, 30, 32, 42, 70, etc.) are the same as reference numbers used for indicating parts of the apparatus in the same or other drawings.  If the reference numbers indicating dimensions are actual measurement values, they should be distinguished from other parts of the apparatus by including units (e.g.-mm).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by White (US 2018/0014576).
White discloses a vapor delivery device 10 (vaporizing device) for vaporizing and delivering an aerosol to a user ([0019]-[0020], Figs. 1-2).  The device comprises a heating and vaporizing chamber, or oven 20 (defining an internal cavity), which is filled with one or more substrate(s) 30 comprising material for smoking and which is removably disposed within the device ([0020]-[0021],[0023]).  The oven reads on the claimed removable cartridge defining an internal cavity.  White discloses that the vapor delivery device is suitably used with a plurality of porous pellets (granules) containing an adsorbed or absorbed liquid (vaporizing liquid) solution of an aerosol former as substrate(s) 30 and which are configured to vaporize and deliver aerosol to a user (Abs, [0002] [0018]-[0019], [0023]-[0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-7, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad (US 2014/0069446) as evidenced by Stein (US 2016/0037825).
Claim 1: Haddad discloses a tobacco free Hookah or Shisha smoking device (reads on a vaporizing device) comprising a bowl containing porous spheres (reads on a plurality of porous granules) that have been soaked in a liquid solution (vaporizing liquid) as a delivery agent for heated vapors (Abs, [0021], [0029],[0031]).  One of ordinary skill in the art would have found it obvious that the liquid solution is absorbed into the plurality of porous spheres. 
In one embodiment, the porous spheres are contained in a sealed Ready Pack Smoke Cup which, after the seals have been removed from the upper and lower surfaces, will be placed into the Cup Holder that is then placed on the top pan (bowl portion) of a hookah and a heat source is placed over the upper surface [0031].  In an alternate embodiment, the porous spheres are contained in a sealed Smoke Cup which, after the upper and lower seals have been removed, will be placed into the Cup Holder that is then placed over the bowl and a heat source is placed over the upper perforated surface [0032].  Each of the sealed Ready Pack Smoke Cup and the sealed Smoke Cup reads on a removable cartridge defining an internal cavity and configured to be disposed on a vapor smoking device, and the plurality of porous spheres are disposed within the internal cavity.  

In Fig. 8, a Hookah is depicted comprising a bowl 154 having a recess configured to receive a lower surface of a Ready Pack Smoke Cup 140 [0060].  One of ordinary skill in the art would have found it obvious that the Bowl of the Hookah is also configured to receive a lower surface of the Cup Holder.
Claims 3 and 4: Fig. 8 depicts the bowl 154 operably connected to the vaporizing device or Shisha through tubular stem 156 by means of a flexible seal 158 [0060].
Claims 6 and 7: Haddad discloses that the flanged upper surface 142 of the Ready Pack Smoke Cup is formed of aluminum in some embodiments [0060].  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to also make the bottom portion of aluminum as well as the Smoke Cup and Cup Holder with a reasonable expectation of obtaining a suitable removable cartridge.  
Haddad does not disclose that the bowl is made fabricated from clay.  However, clay is a typical material used to fabricate bowls for hookahs (see Stein, [0003] for evidence) and would have been an obvious material for the bowl to one of ordinary skill in the art.
Claims 9, 10, 14 and 15:  All of the limitations have been discussed above.
Claims 12 and 13: Haddad discloses a heat source 150 placed over the upper surface 142 of the Ready Pack Smoke Cup in the one embodiment (or of the Smoke Cup in the alternate embodiment) above the porous spheres ([0031],[0060], Fig. 8).  .

Allowable Subject Matter
Claims 5, 8, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  White and Haddad are the nearest prior art.  The prior art fails to disclose or fairly suggest a vaporizing device or a bowl assembly for a vaporizing device comprising the claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eng et al (US 2016/0206001) and Hamade et al (US 2008/0060663) disclose other hookahs having removable cartridges containing material to be heated and smoked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748